FILED
                            NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SIMONA TANASESCU,                                No. 12-55947

               Plaintiff - Appellant,            D.C. No. 8:11-cv-00700-CJC-
                                                 MAN
  v.

THE STATE BAR OF CALIFORNIA; et                  MEMORANDUM*
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Simona Tanasescu appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging that the State Bar of California

and five private attorneys violated her rights in connection with the dissolutions of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
her marriage and her sister’s marriage. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973

(9th Cir. 2004), and we affirm.

       The district court properly dismissed Tanasescu’s claims against the State

Bar of California as barred by the Eleventh Amendment. See Hirsh v. Justices of

the Supreme Court, 67 F.3d 708, 715 (9th Cir. 1995) (per curiam) (the State Bar of

California is an arm of the state and is entitled to Eleventh Amendment immunity);

see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)

(Eleventh Amendment immunity applies to states and their agencies or

departments “regardless of the nature of the relief sought”).

       The district court properly dismissed Tanasescu’s claims against the private

parties because Tanasescu failed to allege facts showing that these defendants were

acting under color of state law. See Simmons v. Sacramento Cnty. Superior Court,

318 F.3d 1156, 1161 (9th Cir. 2003) (private parties do not generally act under

color of state law for § 1983 purposes, and conclusory allegations that a private

party conspired with a state actor to deprive plaintiff of constitutional rights are

insufficient to state a claim).

       The district court did not abuse its discretion by denying Tanasescu’s request

to amend her complaint because the proposed amendments would have been futile.


                                            2                                    12-55947
See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009) (setting forth the

standard of review and explaining that denial of request to amend complaint

appropriate where amendment would be futile).

      Tanasescu’s contention that the district court ignored portions of her

complaint and objections to the report and recommendation is unsupported by the

record.

      AFFIRMED.




                                         3                                     12-55947